Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 
Claim(s) 28-31, 33-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being anticipated by Shaw (US 20090306601) in view of Dysarz (4973316)
Regarding claim 28, Shaw discloses a medical device (200) (Fig 11-16) comprising 
a frontal attachment (226), a connector housing (204) (paragraph 0056), a fluid seal (246) disposed between the frontal attachment and the connector housing (paragraph 0059), a forwardly projecting retractable needle (224) (paragraph 0060), and at least one stop member (235) (paragraph 0059); 
the frontal attachment and connector housing being maintained in closely spaced, laterally slidable relation (“…pivot in the direction shown by the arrow 260”) (paragraph 0060) to each other by structural elements (212 and 230) connected to at least one of the frontal attachment and connector housing (paragraph 0058, 0060);
the connector housing (204) further comprising a needle retraction chamber (221/223) (which seems to be contained within 204 as paragraph 0060 states “…projects needle holder 221, 223 into the retraction cavity), a needle retraction cavity (216) and a connector (236) for use in attaching the medical device to an associated medical apparatus (paragraph 0057), wherein the needle retraction chamber (221/223) is coaxially aligned with the needle retraction cavity (216) but is laterally offset from the forwardly projecting needle prior to needle retraction (paragraph 
the at least one stop member (235) being configured to restrict lateral sliding motion of the connector housing relative to the frontal attachment (paragraph 0059) sufficiently to prevent accidental separation of the frontal attachment and the connector housing (paragraph 0059-0060).  
Shaw is silent regarding to provide a lateral sliding interface that is transverse to a longitudinal axis through the forwardly projecting retractable needle and wherein the fluid flow path is linear prior to needle retraction. Dysarz teaches to provide a lateral sliding interface that is transverse to a longitudinal axis through the forwardly projecting retractable needle (col. 4, lines 63-67) and wherein the fluid flow path is linear prior to needle retraction (Fig 4, 10). Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art to modify Shaw by Dysarz for the purpose of providing a needle mechanism which allows for the covering of the contaminated needle with use the of only one hand and protecting one of accidental pricking or accidental reuse. 
Regarding claim 29, Shaw discloses the medical device of claim 28 wherein the associated medical device is a syringe (paragraph 0057).  
Regarding claim 30, Shaw discloses the medical device of claim 28 wherein the fluid seal limits fluid leakage around the fluid flow path between the frontal attachment and the connector housing (paragraph 0059).  
Regarding claim 31, Shaw discloses the medical device of claim 28 wherein the structural elements (212 and 230) enable each of the frontal attachment and the connector housing to be snapped into lateral sliding engagement with the other (paragraph 0058).  

Regarding claim 34, Shaw discloses the medical device of claim 28 in combination with a selectively removable needle cover (232) (paragraph 0056).  
Regarding claim 35, Shaw discloses the medical device of claim 28 wherein a sliding interface (wherein the examiner notes that 204 pivots in relation to 226 and those interior surfaces would therefore slide against one another hence a sliding interface) is established between the frontal attachment and the connector housing (paragraph 0058-0060).  
Regarding claim 36, Shaw discloses the medical device of claim 28 further comprising a rearwardly biased needle retraction mechanism (paragraph 0058).  
Regarding claim 37, Shaw discloses the medical device of claim 28 further comprising a spring (222) that bridges the frontal attachment and connector housing together following needle retraction to prevent reactivation and reuse of the medical device (paragraph 0056, 0060)
Claim 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaw (US 20090306601) in view of Dysarz further in view of Shaw (US 20100286604)
Regarding claim 32, Shaw (‘601) is silent regarding wherein the needle retraction chamber is vented.  Shaw (‘604) teaches wherein the needle retraction chamber is vented (23) (claim 16). Therefore, it would have been obvious at the time of the invention to modify Shaw’s retraction chamber by Shaw’s vented retraction chamber to allow for air to escape the cavity to allow for the plunging mechanism of a syringe to effectively work. 
Response to Arguments
Applicant has overcome the previously applied 35 USC 112 rejection.
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792